

115 HR 6503 IH: Haiti and Armenia Reforestation Act of 2018
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6503IN THE HOUSE OF REPRESENTATIVESJuly 25, 2018Ms. Clark of Massachusetts introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize the President to provide assistance to the Governments of Haiti and Armenia to reverse
			 the effects of deforestation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Haiti and Armenia Reforestation Act of 2018. 2.Findings; purpose (a)FindingsCongress finds that—
 (1)the established policy of the Federal Government is to support and seek the protection of forests around the world, which provide a wide range of benefits by—
 (A)harboring a major portion of the biological and terrestrial resources of Earth; (B)providing habitats for almost 2⁄3 of all species on Earth, including species essential to medical research and agricultural productivity;
 (C)contributing to the livelihood of more than 1,600,000,000 people through access to food, fresh water, clothing, traditional medicines, and shelter;
 (D)ensuring environmental services, such as biodiversity, water conservation, soil enrichment, water supply management, and climate regulation; and
 (E)absorbing and storing carbon dioxide, as deforestation accounts for approximately 12 percent of the global anthropogenic greenhouse gas emissions that contribute to global warming;
 (2)while forests cover a little less than 1⁄3 of the land area on Earth, approximately 85 percent of Earth’s original primary forests have been destroyed, degraded, or fragmented;
 (3)in Haiti— (A)the destruction of forests began centuries ago, when 17th century colonists cut down trees for lumber, fuel, and furniture;
 (B)the 18th century plantation economy resulted in hillsides near towns being stripped of trees; (C)after gaining independence, deforestation continued as Haiti rebuilt its local economy by growing coffee and exporting timber;
 (D)in 1923, more than 60 percent of the land was forested, but by the 1940s and 1950s deforestation was accelerating as an increasing population put more pressure on forests;
 (E)in recent years, urbanization has expanded exponentially and growing cities have depended on charcoal produced by cutting down trees in the countryside;
 (F)poor forestry and land use policies by the Government of Haiti has exacerbated deforestation, and by 2014, forest cover had decreased to approximately 9 to 11 percent of the country; and
 (G)between 2000 and 2016, 5,430 hectares of forest cover were lost, equal to 6.3 percent of Haiti’s tree cover;
 (4)in Armenia— (A)while archeological data indicated that approximately 35 percent of the country was originally forested—
 (i)less than 12 percent of the country was covered in forest in 1990; and (ii)less than 6 percent of the country was covered in forest by 2016; and
 (B)in August, 2017, a fire caused significant damage to the Khosrov Forest, which is among the world’s oldest protected areas, engulfing more than 2,733 hectares in flames and causing substantial harm to hundreds of unique plant species;
 (5)economic pressures, resulting from more than 60 percent of the population of Haiti living below the poverty line and 29.8 percent of the population of Armenia living below the poverty line—
 (A)are factors contributing to the deforestation of Haiti and Armenia; and (B)are manifested particularly through the cutting of areas of forest for conversion to agricultural and commercial uses, where wood and charcoal produced from cutting down trees accounts for a major supply toward Haiti’s and Armenia’s energy sectors;
 (6)forests provide cover to soften the effect of heavy rains and reduce erosion by anchoring the soil with tree roots;
 (7)a significant effect of the deforestation in Haiti and Armenia is soil erosion, which has— (A)lowered the productivity on the land due to the leaching of nutrients in topsoils;
 (B)worsened the severity of droughts and the effects of landslides and floods; (C)led to further deforestation due to slash and burn practices when eroded areas are no longer productive;
 (D)increased the pressure on the remaining land and trees in Haiti and Armenia; and (E)significantly decreased water quality and the quantity of freshwater and clean drinking water available to populations;
 (8)research strongly suggests that deforestation increases the risk of infectious diseases, including malaria, dengue fever, SARS, Ebola, Hantavirus, and Zika—
 (A)by depriving insect and animal carriers of habitat; and (B)by directly increasing their rate of exposure to human populations who are susceptible to zoonotic pathogens;
 (9)both Haiti and Armenia have faced natural disasters in recent years, the effects of which have been exacerbated by deforestation, such as—
 (A)flooding in Armenia that has swept away or damaged thousands of homes, schools, health clinics, and other institutions, partly because of damage to forests through illegal logging, landslides, and soil erosion;
 (B)hurricanes in Haiti that have killed thousands and displaced hundreds of thousands more, partly because the clearing of large hillsides enabled rainwater to run off directly into settlements located at the bottom of slopes, causing severe flooding; and
 (C)the January 2010 earthquake in Haiti, which destroyed much of the infrastructure of Port-au-Prince, reduced hillside stability and increased the likelihood of mud­slides, soil erosion, and flooding factors, which negatively impacted the water supply and heightened concerns for the spread of waterborne diseases;
 (10)economic benefits for local communities from sustainable uses of forests are critical for the long-term sustainable management of forests in Haiti and Armenia;
 (11)for fiscal years 2015, 2017, and 2018, Congress appropriated funding for market-based reforestation programs in Haiti which have resulted in successful agroforestry activities, increasing crop production and profit, as well as tree cover; and
 (12)reforestation efforts would provide new sources of jobs, income, and investments in Haiti and Armenia by—
 (A)providing employment opportunities in tree seedling programs, contract tree planting and management, sustainable agricultural initiatives, sustainable and managed timber harvesting, and wood products milling and finishing services; and
 (B)enhancing community enterprises that generate income through the trading of sustainable forest resources, many of which exist on small scales.
 (b)PurposeThe purpose of this Act is to provide assistance to the Government of Haiti and the Government of Armenia to develop and implement, or improve, nationally appropriate policies and actions—
 (1)to reduce deforestation and forest degradation, and improve forest management and natural regeneration;
 (2)to increase annual rates of afforestation and reforestation in a sustainable, measurable, reportable, and verifiable manner;
 (3)to restore social and economic conditions for the environmental recovery of the forest cover of Haiti and Armenia to at least 7 percent of total land mass in Haiti and 12 percent of total land mass in Armenia (as determined under section 302(a)) not later than 10 years after the date of the enactment of this Act; and
 (4)to improve sustainable resource management at the watershed level. 3.DefinitionsIn this Act:
 (1)AfforestationThe term afforestation— (A)means the establishment of a new forest through the planting of trees on a parcel of land not previously forested; and
 (B)includes— (i)the introduction of a tree species to a parcel of nonforested land in which the species is not a native species; and
 (ii)the increase of tree cover through plantations. (2)Agroforestry (A)In generalThe term agroforestry means systems in which perennial trees or shrubs—
 (i)are integrated with crops or livestock; and (ii)constitute a minimum 10 percent of ground cover.
 (B)InclusionActual forest cover resulting from agroforestry programs may be counted toward the total forest cover goal set forth in section 2(b)(3).
 (3)Appropriate committees of congressThe term appropriate committees of Congress means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Appropriations of the House of Representatives. (4)DeforestationThe term deforestation means—
 (A)the conversion of forest to another land use; or (B)the long-term reduction of the tree canopy.
 (5)ForestThe term forest— (A)except as provided in subparagraph (B), means a terrestrial ecosystem containing native tree species generated and maintained primarily through natural ecological and evolutionary processes, which spans more than 0.5 hectares with trees higher than 5 meters and a canopy cover of more than 10 percent or trees able to reach these thresholds in situ; and
 (B)does not include— (i)plantations, such as crops of trees planted primarily by humans for the purposes of harvesting; or
 (ii)land that is predominantly under agricultural or urban land use. (6)ReforestationThe term reforestation—
 (A)means the establishment of forest on lands that were previously considered as forest, but which have been deforested; and
 (B)includes the increase of tree cover through plantations. IForestation and watershed management assistance to the Government of Haiti and the Government of Armenia 101.Forestation assistance (a)Authority (1)In generalIn accordance with section 118 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151p–1) and consistent with paragraph (2), the President is authorized to provide financial assistance, technology transfers, or capacity-building assistance to the Government of Haiti and to the Government of Armenia for activities to develop and implement 1 or more forestation proposals described in paragraph (2)—
 (A)to reduce the deforestation of Haiti or Armenia; and (B)to increase the rates of afforestation and reforestation in Haiti or Armenia.
						(2)Proposals
 (A)In generalAssistance may be provided under this section to the Government of Haiti and to the Government of Armenia to implement 1 or more proposals submitted by either country that contain—
 (i)a description of each policy and initiative to be carried out with such assistance; (ii)adequate documentation to ensure, as determined by the President, that—
 (I)each policy and initiative— (aa)will be carried out and managed in accordance with widely accepted, environmentally sustainable forestry and agricultural practices; and
 (bb)will be designed and implemented in a manner that improves the governance of forests by building local capacity to be transparent, inclusive, accountable, and coordinated in decision-making processes and the implementation of the policy or initiative; and
 (II)the proposals will further establish and enforce legal regimes, standards, and safeguards designed to ensure that members of local communities in affected areas, as partners and primary stakeholders, will be engaged in the design, planning, implementation, monitoring, and evaluation of the policies and initiatives; and
 (iii)a description of how the proposal supports and aids forest restoration efforts in accordance with the purpose set forth in section 2(b).
 (B)Determination of compatibility with certain programsIn evaluating each proposal submitted under subparagraph (A), the President shall ensure that each policy and initiative described in such proposal is compatible with—
 (i)broader development, poverty alleviation, sustainable energy usage, and natural resource conservation objectives and initiatives in Haiti or in Armenia;
 (ii)the development, poverty alleviation, disaster risk management, and climate resilience programs of the United States Agency for International Development, including program involving technical support from the United States Forest Service; and
 (iii)activities of international organizations and multilateral development banks. (b)Eligible activitiesAny assistance received by the Government of Haiti or by the Government of Armenia under subsection (a)(1) shall be conditional upon the development and implementation of a proposal submitted under subsection (a)(2), which may include—
 (1)the provision of technologies and associated support for activities to reduce deforestation or increase afforestation and reforestation rates, including—
 (A)fire reduction initiatives; (B)sustainable land use management initiatives;
 (C)initiatives to increase agricultural productivity; (D)forest law enforcement initiatives;
 (E)the development of timber tracking systems; (F)the development of cooking fuel substitutes;
 (G)tree-planting initiatives; and (H)programs that are designed to focus on market-based solutions to reduce deforestation and increase reforestation and afforestation, including programs that leverage the international carbon-offset market;
 (2)the enhancement and expansion of governmental and nongovernmental institutional capacity to effectively design and implement a proposal developed under subsection (a)(2) through initiatives, including—
 (A)the establishment of transparent, accountable, and inclusive decision-making processes relating to all stakeholders (including affected local communities);
 (B)the promotion of enhanced coordination among ministries and agencies responsible for agro-ecological zoning, mapping, land planning and permitting, sustainable agriculture, forestry, mining, and law enforcement; and
 (C)the clarification of land tenure and resource rights of affected communities, including local communities;
 (3)the development and support of institutional capacity to measure, verify, and report the activities carried out by the Government of Haiti and by the Government of Armenia to reduce deforestation and increase afforestation and reforestation rates through the use of appropriate methods, including—
 (A)the use of best practices and technologies to monitor land use change in Haiti and in Armenia, and changes in the extent of natural forest cover, protected areas, mangroves, agroforestry, and agriculture;
 (B)the monitoring of the impacts of policies and initiatives on— (i)affected communities;
 (ii)the biodiversity of the environment of Haiti and Armenia; and (iii)the health of the forests of Haiti and Armenia; and
 (C)independent and participatory forest monitoring; and (4)the development of and coordination with watershed restoration programs in Haiti and Armenia, including—
 (A)agreements between the Government of Haiti or the Government of Armenia and nongovernmental organizations or private sector partners to provide technical assistance, capacity building, or technology transfers which support the environmental recovery of Haiti’s and Armenia’s watersheds through forest restoration activities if such assistance will—
 (i)strengthen economic drivers of sustainable resource inventory mapping and management; (ii)reduce environmental vulnerability; or
 (iii)improve governance, planning, and community action of watersheds in Haiti and Armenia; (B)actions to support economic incentives for sustainable resource management, including enhanced incentives for the replacement of annual hillside cropping with perennial and non-erosive production systems;
 (C)enhanced extension services supporting the sustainable intensification of agriculture to increase farmer incomes and reduce pressure on degraded land; and
 (D)investments in watershed infrastructure to reduce environmental vulnerability, including the establishment of appropriate erosion control measures through reforestation activities in targeted watersheds or sub-watersheds.
						(c)Development of performance metrics
 (1)In generalIf the President provides assistance to the Government of Haiti or the Government of Armenia under subsection (a)(1), the President, in cooperation with such government, shall develop appropriate performance metrics to measure, verify, and report—
 (A)the implementation of each policy and initiative to be carried out by the Government of Haiti or the Government of Armenia, as the case may be;
 (B)the progress of each policy and initiative with respect to the forests of Haiti and Armenia; and (C)impacts of reforestation policies and initiatives on the local communities of Haiti and Armenia.
 (2)RequirementsPerformance metrics developed under paragraph (1) shall include, to the maximum extent practicable, short-term and long-term metrics to evaluate the implementation of each policy and initiative contained in each proposal developed under subsection (a)(2).
					(d)Reports
 (1)Initial reportNot later than 18 months after the date of the enactment of this Act, the President shall submit a report to the appropriate committees of Congress that describes the actions the President has taken, or plans to take—
 (A)to engage with the Government of Haiti and the Government of Armenia, nongovernmental stakeholders, civil society, and public and private nonprofit organizations to implement this section; and
 (B)to enter into agreements with the Government of Haiti and with the Government of Armenia under subsection (a)(1).
 (2)Biennial reportsNot later than 2 years after the date on which the President first provides assistance to the Government of Haiti or the Government of Armenia under subsection (a)(1), and biennially thereafter, the President shall submit a report to the appropriate committees of Congress that describes the progress made by the Government of Haiti and by the Government of Armenia in implementing each policy and initiative contained in the proposal submitted by each such government under subsection (a)(2).
					(e)Additional assistance
 (1)In generalThe President is authorized to provide financial and other assistance to the Government of Haiti, the Government of Armenia, local government bodies, or nongovernmental organizations—
 (A)to provide information to local communities relating to each policy and initiative to be carried out by the Government of Haiti or by the Government of Armenia with assistance made available under subsection (a)(1);
 (B)to promote effective participation by local communities in the design, implementation, and independent monitoring of each policy and initiative;
 (C)to promote, in support of sustainable forestation activities, enhanced watershed governance, national planning, and community action programs that increase—
 (i)the development of national watershed management policies for Haiti and for Armenia by the appropriate government ministries and agencies;
 (ii)the establishment of an effective forum for donor coordination related to management and reforestation in Haiti and Armenia;
 (iii)support for the Centre National de l’Information Géo-Spatiale (CNIGS), the Center for Ecological-Noosphere Studies (CENS), and the United States Forest Service to provide technology, data, and monitoring support for improved watershed and forest resource management at a national scale in Haiti and in Armenia; and
 (iv)development of effective governance structures in Haiti and in Armenia for stakeholder engagement, coordination of approaches, land use planning, and disaster mitigation at the watershed scale; and
 (D)to meet the goals of this Act. (2)Termination of direct fundingIf the President determines that the goals of this Act are not being appropriately and efficiently met with the assistance provided under this section, the President may terminate such assistance to either the Government of Haiti or the Government of Armenia, as appropriate.
 (f)Minimum country reforestation fund percentageNot less than 85 percent of amounts provided for programs under this section shall be spent on actual reforestation activities in Haiti and Armenia, which may include the protection of reforested areas.
				(g)Sunset
 (1)In generalThe authority under this section shall terminate on the date that is 10 years after the date of the enactment of this Act, or the date that is 10 years after an extension under paragraph (2), unless the President certifies to the appropriate committees of Congress that—
 (A)effective and sustainable programs are in place through the Government of Haiti, the Government of Armenia, or local governments in Haiti or in Armenia, in potential partnership with international donors, nongovernmental organizations, or civil society groups, to protect and manage areas reforested with assistance provided under this Act; and
 (B)additional time is necessary to accomplish the goals of this Act. (2)ExtensionsIf a certification is made under paragraph (1), the authority under this section shall be extended for an additional 10-year term. Not more than 2 extensions are permitted under this paragraph.
					IIGrants for reforestation
			201.Reforestation grant program
 (a)EstablishmentThe President is authorized to establish a grant program to carry out the purpose described in section 2(b), including reversing deforestation and improving reforestation and afforestation in Haiti and in Armenia.
				(b)Grants authorized
 (1)In generalThe President is authorized to award grants and contracts, for a period not to exceed 3 years, to carry out projects that, in the aggregate, reverse deforestation and improve reforestation and afforestation in Haiti or in Armenia.
					(2)Maximum amount
 (A)In generalExcept as provided in subparagraph (B), the President may not award a grant under this section in an amount greater than $500,000 per year.
 (B)ExceptionThe President may award a grant under this section in an amount greater than $500,000 per year if the President determines that the recipient of the grant has demonstrated success with respect to a project that was funded under this section.
						(c)Use of funds
 (1)In generalGrants awarded pursuant to subsection (b) may be used— (A)to provide a financial incentive to protect forests;
 (B)to provide hands-on management and oversight of replanting efforts; (C)to support sustainable, income-generating, forest-related economic growth;
 (D)to provide— (i)seed money to start cooperative reforestation and afforestation efforts; and
 (ii)subsequent conditional funding for such efforts contingent upon required tree care and maintenance activities;
 (E)to promote the widespread use of— (i)improved cooking stove technologies that do not involve the harvesting of forest growth; and
 (ii)other renewable fuel technologies that reduce deforestation and improve human health; and (F)to secure the involvement and commitment of local communities—
 (i)to protect forests in existence as of the date of the enactment of this Act; and (ii)to partner in and carry out afforestation and reforestation activities.
 (2)Local community participationActivities to secure the participation of local communities under paragraph (1)(F) should include 1 or more of the following activities:
 (A)Creation of local jobs involving establishing, protecting, and managing reforested areas. (B)Collaboration to analyze biodiversity and ecosystem services integral to sustainability and business decisions.
 (C)Cooperative conservation programs, including— (i)working with local water sources to ensure clean water through improved forestland and watershed; or
 (ii)working with food suppliers to ensure sustainable agroforestry products. (3)Consistency with proposalsTo the maximum extent practicable, projects using grant funds shall support, and be consistent with, the proposal developed under section 101(a)(2) that is the subject of the project.
					(d)Application
 (1)In generalAn entity desiring a grant under this section shall submit an application at such time, in such manner, and containing such information as the President may reasonably require.
 (2)ContentEach application submitted under paragraph (1)— (A)should be consistent with the findings, recommendations, and ongoing work relating to—
 (i)the United States Agency for International Development Haiti Reforestation Project for Haiti; or (ii)the 2009 United States Agency for International Development report entitled Biodiversity Analysis Update for Armenia Final Report: Prosperity, Livelihoods, and Conserving Ecosystems (PLACE) IQC Task Order #4; and
 (B)shall include— (i)a description of the objectives to be attained;
 (ii)a description of the manner in which grant funds will be used; (iii)a plan for evaluating the success of the project based on verifiable evidence; and
 (iv)to the extent that the applicant intends to use nonnative species in afforestation efforts— (I)an explanation of the benefit of using nonnative species rather than native species; and
 (II)verification that the species to be used are not invasive. (3)Preference for certain projectsIn awarding grants under this section, preference shall be given to applicants that propose—
 (A)to develop market-based solutions to the challenges of reforestation in Haiti and Armenia, including the use of conditional cash transfers and similar financial incentives to protect reforestation efforts;
 (B)to partner with local communities and cooperatives; and (C)to focus on efforts that build local capacity to sustain growth after the completion of the underlying grant project.
 (e)Dissemination of informationThe President shall collect and widely disseminate information about the effectiveness of the demonstration projects assisted under this section.
 202.Forest protection programsChapter 7 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2281 et seq.) is amended— (1)by redesignating sections 461 through 466 as sections 471 through 476, respectively; and
 (2)by adding at the end the following:  477.Pilot program for Haiti (a)Submission of list of areas of severely degraded natural resourcesThe President, in cooperation with nongovernmental conservation organizations, shall invite the Government of Haiti to submit a list of areas within Haiti in which forests are seriously degraded or threatened.
 (b)Review of listThe President shall— (1)analyze the areas on the list submitted by the Government of Haiti under subsection (a); and
 (2)seek to reach an agreement with the Government of Haiti to assist with the restoration and future sustainable use of such areas.
								(c)Grant program
 (1)Grants authorizedThe President is authorized to award grants to nongovernmental organizations, on such terms and conditions as may be necessary, for the purchase on the open market of discounted debt of the Government of Haiti, if a market is determined to be viable, in exchange for commitments by the Government of Haiti—
 (A)to restore forests identified pursuant to subsection (a); or (B)to develop plans for sustainable use of such forests.
 (2)Management of protected areasEach recipient of a grant under this subsection shall participate in the ongoing management of the area or areas protected pursuant to such grant.
 (3)Matching of grant fundsAny United States funding provided to a nongovernmental organization under this subsection should be matched by an equal or greater amount of funding from the nongovernmental organization. Such matching funds may include funding provided by other international donors, nongovernmental organizations, philanthropic bodies, corporations or other private entities, institutions of higher learning, the Government of Haiti, or other non-United States Government sources.
 (4)Minimum country reforestation fund percentageNot less than 85 percent of grant funds provided under this subsection shall be spent on actual reforestation activities in Haiti, which may include the protection of reforested areas.
 (5)Retention of proceedsNotwithstanding any other provision of law, a grantee (or any subgrantee) under this subsection may retain, without deposit in the Treasury of the United States and without further appropriation by Congress—
 (A)interest earned on the proceeds of any resulting debt-for-nature exchange pending the disbursements of such proceeds; and
 (B)interest for approved program purposes, which may include the establishment of an endowment, the income of which is used for such purposes.
									(6)Sunset
 (A)In generalThe authority to award grants under this subsection shall terminate on the date that is 5 years after the date of the enactment of this Act unless the President determines and certifies to Congress that—
 (i)the grant program under this subsection has been effective in meeting the goals of the Haiti and Armenia Reforestation Act of 2018; and (ii)the Government of Haiti has committed to returning land in Haiti to long-term sustainable forests.
 (B)RenewalIf the President makes a certification under subparagraph (A), the authority to award grants under this subsection may be renewed for 1 additional 5-year period.
									478.Pilot program for Armenia
 (a)Submission of list of areas of severely degraded natural resourcesThe President, in cooperation with nongovernmental conservation organizations, shall invite the Government of Armenia to submit a list of areas within the territory of Armenia in which forests are seriously degraded or threatened.
 (b)Review of listThe President shall— (1)analyze the areas on the list submitted by the Government of Armenia under subsection (a); and
 (2)seek to reach an agreement with the Government of Armenia for the restoration and future sustainable use of such areas.
								(c)Debt forgiveness agreement
 (1)Debt forgivenessThe President is authorized to forgive debt owed to the United States by the Government of Armenia in exchange for commitments by the Government of Armenia—
 (A)to restore forests identified by the Government under subsection (a); or (B)to develop plans for sustainable use of such forests.
 (2)Management of protected areasThe Government of Armenia shall participate in the ongoing management of the area or areas protected pursuant to such debt relief.
 (3)Minimum country reforestation fund percentageNot less than 85 percent of funds that qualify under a debt relief agreement under this section shall be spent on actual reforestation activities in Armenia, which may include the protection of reforested areas or of existing forests.
								(4)Termination of program
 (A)In generalThe authority to offer debt relief under this subsection shall terminate on the date that is 5 years after the date of the enactment of this Act unless the President determines and certifies to Congress that—
 (i)the debt forgiveness pilot program under this subsection has been effective in meeting the goals of the Haiti and Armenia Reforestation Act of 2018; and
 (ii)the Government of Armenia has committed to returning land in Armenia to long-term sustainable forests.
 (B)RenewalIf the President makes a certification under subparagraph (A), the authority to forgive debt under this subsection may be renewed for 1 additional 5-year period..
				IIIAdministrative provision
 301.DelegationThe President, or the Administrator of the United States Agency for International Development or the Secretary of State, acting as the President’s delegate, may draw on the expertise of the United States Forest Service and the United States Agency for International Development in designing and implementing programs under this Act relating to reforestation, watershed restoration, and monitoring of land use change.
			302.Determination and monitoring of forest levels
 (a)In generalNot later than 6 months after the date of the enactment of this Act, the Chief of the United States Forest Service, in consultation with the Administrator of the United States Agency for International Development, using the latest available Landsat data, shall—
 (1)determine the current level of forest cover in Haiti and the current level of forest cover in Armenia, expressed as a percentage of each country’s total land mass; and
 (2)submit this information to the appropriate committees of Congress. (b)UpdatesThe Chief of the United States Forest Service, in consultation with the Administrator of the United States Agency for International Development, shall submit an annual report to the appropriate committees of Congress that contains an updated determination, using the latest available Landsat data, of the level of forest cover in Haiti and the level of forest cover in Armenia.
 (c)Use of determinationsEach determination under subsection (a)(1) and each updated determination under subsection (b) shall be used for the purposes of setting and achieving the goals described in section 2(b)(3).
				